Citation Nr: 1422363	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974 and from January 1975 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied service connection for bilateral hearing loss.

Subsequently, in a December 2011 rating decision, the VA's Appeals Management Center granted service connection for right ear hearing loss.  

In June 2011 and December 2013, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hearing loss in his left ear due to noise exposure during military service.  The Board finds that additional remand is necessary for this claim.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Board acknowledges that the Veteran, as a lay person, is competent to describe hearing problems.  However, as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, as well as evidence of hearing loss pursuant to Hensley, the Board determines that competent medical evidence is necessary to diagnose the disability and determine the etiology thereof.

The Veteran was afforded a VA audiological examination in December 2008 to determine the nature and etiology of his hearing loss.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 10, 10, 10, 25, and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The examiner opined that the Veteran had normal hearing through 3000Hz, with mild to severe sensorineural hearing loss at 4000Hz.

The Veteran underwent a VA audiological examination in September 2010.  The record, however, reflected that the results were inconsistent, even after reinstruction.  The audiologist reported that due to inconsistent responses, the results should not be used for rating purposes.

The Veteran underwent a VA audiological examination in August 2011.  Upon examination, the audiologist concluded that the test results were unreliable for rating purposes.  

The Veteran underwent another VA audiological examination in February 2014 pursuant to the Board's December 2013 remand.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 55, 55, 65, 65, and 75 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively, levels of which would generally meet the criteria under 38 C.F.R. § 3.385 if accurate.  However, the audiologist reported that the test results were inconsistent.  He noted that the pure tone thresholds were not in agreement with the speech reception threshold and that the word recognition scores would not be likely at the presentation levels tested if the Veteran's admitted pure tone thresholds were true.  For these reasons, the examiner stated that the test results should in no way be used for rating purposes. 

In view of the evidence, the Board finds that the claim should be remanded to schedule the Veteran for another VA audiological examination to determine the nature and etiology of his claimed left ear hearing loss disability.  Specifically, the examination should be conducted with an eye towards accurately determining the Veteran's current hearing acuity.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination with an audiologist to determine the nature and etiology of any left ear hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  Reasonable attempts should be made to accurately measure the Veteran's current hearing acuity as best as possible.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified left ear hearing loss is related to his active service.

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

